Filed 9/16/14 P. v. Thompson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B249433

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA091280)
         v.

BRADEN WILLIAM THOMPSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Tomson T. Ong, Judge. Affirmed as modified.


         Leslie Conrad, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, Paul M. Roadarmel, Jr., and Connie H. Kan, Deputy Attorneys General, for
Plaintiff and Respondent.


                                        _________________________
       The sole issue on appeal is whether the trial court erred in imposing a $1,000
assessment and surcharge on appellant Braden William Thompson under Penal Code
section 14641 and Government Code section 76000. Both appellant and the People agree
that the assessment must be stricken. We strike the $1,000 assessment and otherwise
affirm the judgment.
                               Conviction and Sentencing2
       A jury found appellant guilty of second degree murder, shooting at an inhabited
dwelling, possession of a handgun by a felon, and two counts of attempted murder. The
jury also made true findings that appellant personally used and discharged a firearm.
(§ 12022.53, subds. (b), (c).) The trial court found that appellant had served two prior
prison terms (§ 667.5, subd. (b)).
       The trial court sentenced appellant to 97 years eight months to life in prison.
Appellant was ordered to pay a $40 court operations assessment (§ 1465.8, subd. (a)(1))
and a $30 criminal conviction assessment (Gov. Code, § 70373) for each count. The trial
court also imposed a $5,000 restitution fine payable to the California Victim
Compensation and Government Claims Board (§ 1202.4, subs. (f)), a $1,784.12
restitution fine payable to the victim, a $10,000 restitution fine (§ 1202.4, subd. (b)), a
$10,000 parole restitution fine (§ 1202.45) to be stayed upon completion of parole, and a
$1,000 assessment and surcharge payable to the probation officer (§ 1464, Gov. Code,
§ 76000).




1
       All further statutory references are to the Penal Code unless otherwise indicated.
2
       Because the facts of appellant’s case are not at issue on appeal, we omit them.

                                              2
                                       DISCUSSION
       Section 1464 and Government Code section 76000 levy additional penalties upon
every fine, penalty or forfeiture imposed and collected by the courts for all criminal
cases.3 But these statutes expressly state that the penalties they impose do not apply to
any restitution fines. (§ 1464, subd. (a)(3)(A); Gov. Code, § 76000, subd. (a)(3)(A).)
The penalties imposed by section 1464 and Government Code section 76000 also do not
apply to the $40 court operations assessments imposed under section 1465.8, subdivision
(a)(1) or to the $30 criminal conviction assessments imposed under Government Code
section 70373, subdivision (a)(1). (See § 1465.8, subdivision (b); Gov. Code, § 70373,
subd. (b).)
       Because section 1464 or Government Code section 76000 are not applicable to
any of the fines imposed upon appellant, the $1,000 penalty assessment must be stricken
from the judgment.4




3
       Section 1464, subdivision (a)(1) states in part: “Subject to Chapter 12
(commencing with Section 76000) of Title 8 of the Government Code, and except as
otherwise provided in this section, there shall be levied a state penalty in the amount of
ten dollars ($10) for every ten dollars ($10), or part of ten dollars ($10), upon every fine,
penalty, or forfeiture imposed and collected by the courts for all criminal offenses, . . .”
       Government Code section 76000, subdivision (a)(1) states in part: “Except as
otherwise provided elsewhere in this section, in each county there shall be levied an
additional penalty in the amount of seven dollars ($7) for every ten dollars ($10), or part
of ten dollars ($10), upon every fine, penalty, or forfeiture imposed and collected by the
courts for all criminal offenses, . . .”
4
       We note that the $1,000 penalty assessment is not included in the abstract of
judgment. It is, however, part of the trial court’s oral pronouncement at sentencing and is
included in the minute order.

                                              3
                                      DISPOSITION
       The $1,000 assessment and surcharge is stricken from the judgment. In all other
respects, the judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                __________________________, J.
                                                      ASHMANN-GERST


We concur:



_____________________________, P. J.
           BOREN



______________________________, J.*
           FERNS




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4